UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4995


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID F. BRACKETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00059-GMG-DJJ-1)


Submitted:   June 10, 2013                        Decided:   June 12, 2013


Before MOTZ and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric S. Black, Berkeley Springs, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Andrew R.
Cogar, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David F. Brackett, Jr., appeals the district court’s

imposition          of   consecutive         162-month          and    120-month      sentences

following his convictions for wire fraud, in violation of 18

U.S.C. §§ 1343 and 2 (2006), and money laundering, in violation

of     18    U.S.C.      §    1957(a)        (2006),         respectively.          On    appeal,

Brackett contends that the district court committed procedural

error by failing to properly apply U.S. Sentencing Guidelines

Manual       (USSG)      §    5G1.2    (2011),         and    abused       its    discretion     by

imposing consecutive sentences.                        Finding no reversible error, we

affirm.

               In     reviewing        a    sentence,         we    must     ensure      that    the

district       court         did    not     commit       any       “significant       procedural

error,” such as failing to properly calculate the applicable

Guidelines       range.            Gall    v.    United        States,      552    U.S.    38,   51

(2007).        In assessing the district court’s application of the

Guidelines, we review the district court’s factual findings for

clear error and its legal conclusions de novo.                               United States v.

Layton, 564 F.3d 330, 334 (4th Cir. 2009).

               Assuming,           without      deciding,       that   the       district   court

committed procedural error in its application of USSG § 5G1.2

and imposition of consecutive sentences, we conclude that any

error was harmless and does not require reversal on appeal.                                      See

Fed.    R.    Crim.      P.    52(a)       (“Any   error,          defect,    irregularity       or

                                                   2
variance    that       does    not     affect      substantial       rights       must    be

disregarded.”); United States v. Savillon-Matute, 636 F.3d 119,

123-24 (4th Cir. 2011) (permitting “assumed error harmlessness

inquiry”) (internal quotation marks omitted).                        It is clear from

the    record     that        the    district          court    would    have      imposed

consecutive sentences regardless of the Guidelines and that the

consecutive sentences were permissible and reasonable under the

circumstances.           See        Savillon-Matute,           636   F.3d    at     123-24

(providing requirements for assumed error harmlessness inquiry);

see also 18 U.S.C. § 3584(a), (b) (2006) (requiring court to

“consider, as to each offense for which a term of imprisonment

is being imposed, the factors set forth in section 3553(a)” in

imposing consecutive sentences);                   United States v. Candelario-

Cajero,    134    F.3d    1246,       1249   (5th       Cir.    1998)    (finding        that

§ 3584(a) permits departure from USSG § 5G1.2 grouping rules).

Thus, we conclude that the court did not abuse its discretion in

imposing   consecutive         sentences         for    Brackett’s      offenses.         See

United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010)

(providing standard of review).

            Accordingly, we affirm the district court’s judgment.

We    dispense   with     oral      argument      because      the   facts    and    legal

contentions      are    adequately      presented         in   the   materials      before

this court and argument would not aid the decisional process.

                                                                                  AFFIRMED

                                             3